DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 01/07/2022. Claims 1, 9 and 12 are amended. Claims 1-17 remain pending in the application.
	
Response to Arguments
The Applicant argues (see pages 7-8) that during the interview, the patentability of the claims and favorable claim amendments were discussed in view of the cited art. 
In response to the Applicant’s argument, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Valimaki et al. (U.S. Patent 9191615) in view of Chudge et al. (U.S. PGPub 2013/0218987) further in view of Kroner et al. (U.S. PGPub 20190197103) is made in view of the amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9 and 12 recite “the simplified dialog including a list of metadata related to respective ones of the collected user messages”, which is not supported by the specification. The term “metadata” is absent from the specification. Therefore, claims 1, 9 and 12 fail to comply with the written description requirement. Claims 2-8, 10-11 and 13-17, which depend from claims 1, 9 and 12, are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Valimaki et al. (U.S. Patent 9191615) in view of Chudge et al. (U.S. PGPub 2013/0218987) further in view of Kroner et al. (U.S. PGPub 2019/0197103; PCT filed on 11/17/2016).

Regarding claims 1, 9 and 12, Valimaki teaches A method comprising: receiving one or more user input conditions of a first user for a chat room including the first user and one or more second users associated with the first user; (Valimaki, see figs. 2-4B; see abstract where enables the visitor to markup (user inputs conditions) the one or more products during a chat with the agent; see col. 5, lines 1-37 where during the chat between the visitor 110 and the agent 112, the visitor 110 may wish to 5 highlight, circle, emphasize, or otherwise modify the image of the headphones displayed in the interactive region...during the chat between the agent 112 and the visitor 110 in an enhanced text chat region 420, the agent 112 may wish to highlight, circle, emphasize, or otherwise modify (user inputs conditions) the image of the headphones displayed in the interactive region 418 in order to enhance the type and/or quantity 25 of information that can be conveyed by the agent 112 to the visitor 110...; see col. 6, lines 31-50 where 
collecting one or more user messages, from among a plurality of user messages in the chat room, according to the user input conditions; (Valimaki, see figs. 2-4B; see col. 6, lines 31-50 where display to the agent 112 highlighted terms among the text entered by the visitor 110. The highlighted terms may relate to, or be various misspellings of terms that relate to, one or more products in the product catalog. The highlighted terms, such as the highlighted term 432, may be configured to cause, upon selection by the agent 112, the one or more related products to be displayed in the product catalog region 414 and/or in the product detail region; see col. 11, lines 5-15 where in order to display to the agent 112 a highlighted phrase among the text entered by the visitor 110 that is identified; highlighted terms are data related to dialog that are identified (collected) to cause (generate) the one or more related products (simplified dialog) to be displayed in the product catalog region 414 and/or in the product detail region)
creating a simplified dialog for the collected user messages, (Valimaki, see figs. 2-4B; see col. 6, lines 31-50 where display to the agent 112 highlighted terms among the text entered by the visitor 110. The highlighted terms may relate to, or be various misspellings of terms that relate to, one or more products in the product catalog. The highlighted terms, such as the highlighted term 432, may be configured to cause, upon selection by the agent 112, the one or more related products to be displayed in the 
generating media data according to the simplified dialog, (Valimaki, see figs. 2-4B; see col. 6, lines 31-50 where display to the agent 112 highlighted terms among the text entered by the visitor 110. The highlighted terms may relate to, or be various misspellings of terms that relate to, one or more products in the product catalog. The highlighted terms, such as the highlighted term 432, may be configured to cause, upon selection by the agent 112, the one or more related products to be displayed in the product catalog region 414 and/or in the product detail region; highlighted terms are data related to dialog that are identified (collected) to cause (generate) the one or more related products to be displayed in the product catalog region 414 and/or in the product detail region (simplified dialog))
wherein the chat room is an existing chat room and (Valimaki, see figs. 2-4B; see abstract where enables the visitor to markup (user inputs conditions) the one or more products during a chat with the agent; see col. 5, lines 1-37 where during the chat between the visitor 110 and the agent 112, the visitor 110 may wish to 5 highlight, circle, emphasize, or otherwise modify the image of the headphones displayed in the interactive region...during the chat between the agent 112 and the visitor 110 in an enhanced text chat region 420, the agent 112 may wish to highlight, circle, emphasize, 
However, Valimaki does not explicitly teach the user input conditions are criteria for collecting the one or more user messages from the chat room.
Chudge teaches the user input conditions are criteria for collecting the one or more user messages from the chat room. (Chudge, see fig. 8; see paragraph 0049 where user-defined monitoring rules (user input conditions) as well as system-determined rules. Monitoring of the messages may be facilitated with the use of a natural language search component 750 which can identify (collect) not only matching text but also text that is similar to or related to search terms that may have been provided as part of the pre-defined monitoring rules...; see paragraph 0050 where identify the occurrence of significant events in them which need to be highlighted or otherwise brought to the attention of the user in the chat summary window...identifies the chat room to which the messages belong and parses, extracts and analyzes the data from the messages...included in the chat room summaries for each chat room...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Valimaki and Chudge to provide the technique of the user input conditions are criteria for collecting the one or more user messages from the 
However, Valimaki-Chudge does not explicitly teach the simplified dialog including a list of metadata related to respective ones of the collected user messages; and
Kroner teaches the simplified dialog including a list of metadata related to respective ones of the collected user messages; and (Kroner, see figs. 1-3; see paragraph 0028 where Post-processing may include, for example, identifying recognizable elements, creating metadata fields that describe the content (e.g., keywords, users, dates/times), and generating labels that represent the metadata fields. The labels can then be appended to the message (e.g., by the tagging module 210 of the chat server 202). For example, labels can be attributed to a message based on the user who posted the message, the content of the message, where the message was posted (e.g., which chat room or conversation string), etc. The labels are then used during subsequent searches, to group messages by topic, generate process reports for recent discussions)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Valimaki-Chudge and Kroner to provide the technique of the simplified dialog including a list of metadata related to respective ones of the collected user messages of Kroner in the system of Valimaki-Chudge in order to increase the efficiency of workplace communication (Kroner, see paragraph 0029).

Regarding claim 2, Valimaki-Chudge-Kroner teaches wherein the media data is one of text data, audio and video data, image data, or audio data, and (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text (generated media data) entered by the visitor 110 that are automatically identified as a sensitive terms)
the user input conditions include at least one of specific user identifications in the chat room, at least one of specific time intervals, at least one of a number of messages prior or after a first user message in the chat room, or combinations thereof. (Valimaki, see figs. 2-4B and 13A-13B; see col. 13, lines 6-10 where each of the agents listed in the available agent region may be linked to a pop-up window, such as the pop-up window 846, that displays additional information and statistics about the selected agent. For example, the pop-up window 846 may be launched by the agent 112 clicking on the linked name "Emily D."; see col. 6, lines 42-50 where analyze text entered by the agent 112 in the enhanced text chat region 420 in order to display a number, in the behavior tracking region 422 for example, representing a total number of phrases among the text entered by the agent ...)

Regarding claims 3, 10 and 13, Valimaki-Chudge-Kroner teaches further comprising: generating a downloading page including a downloading link associated with the media data or a forwarding page including a forwarding link associated with the media data to allow the first user to download or forward the media data. (Valimaki, see 

Regarding claim 4, Valimaki-Chudge-Kroner teaches further comprising: blurring a part of the simplified dialog before the generating, (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms)
wherein the generating generates the media data according to the simplified dialog, which has been blurred in the blurring. (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms)

Regarding claim 5, Valimaki-Chudge-Kroner teaches wherein the blurred part of the simplified dialog includes at least one of specific user identifications, at least one of 

Regarding claim 6, Valimaki-Chudge-Kroner teaches further comprising: receiving specific conditions for the blurring from the first user; and (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms...The masking of sensitive terms may be implemented in order to avoid offending the agent 112 or avoid exposing the agent to private information of the visitor)
deciding the part of the simplified dialog to be blurred based on the specific conditions for the blurring. (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to 

Regarding claim 7, Valimaki-Chudge-Kroner teaches further comprising: providing a user device of the first user with an input interface associated with the chat room that is configured to receive the user input conditions. (Valimaki, see figs. 2-4B user interfaces; see col. 4, lines 1-24 chat windows and chat console; see col. 4, lines 42-49 where a new chat window 106 can be displayed to the visitor 110 as a chat window 300 and the chat console 104 can simultaneously be displayed to the agent 112 as a chat console 400. While the visitor 110 interacts with the agent 112 using the chat window 300 disclosed in FIG. 3, the agent 112 interacts with the visitor 110 using the chat console 400 disclosed in FIGS. 4A and 4B)

Regarding claims 11 and 14, Valimaki-Chudge-Kroner teaches wherein the method further comprising: blurring a part of the simplified dialog. (Valimaki, see figs. 2-4B; see col. 10, line 58 - col. 11, line 15 where analyze text entered by the visitor 110 in the text chat region of the visitor's chat window (such as the text chat region 302 of the chat window 300 of FIG. 3) in order to display to the agent 112 one or more masked terms 818 among the text entered by the visitor 110 that are automatically identified as a sensitive terms)

Regarding claims 15, 16 and 17, Valimaki-Chudge-Kroner teaches wherein the user input conditions are conditions set by the first user through an input interface provided in the chat room. (Valimaki, see figs. 3-6A; see col.5, lines 1-12 where The interactive region 304 may also include one or markup tools 308 that enable the visitor to markup the one or more products during a chat with the agent. For example, during the chat between the visitor 110 and the agent 112, the visitor 110 may wish to highlight, circle, emphasize, or otherwise modify the image of the headphones displayed in the interactive region 304 in order to enhance the type and/or quantity of information that can be conveyed by the visitor 110 to the agent 112.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Valimaki-Chudge-Kroner in view of Tussy et al. (U.S. PGPub 2015/0373021).

Regarding claim 8, Valimaki-Chudge-Kroner teaches all the features of claim 3. However, Valimaki-Chudge-Kroner fails to teach wherein the generating includes, at least one of compressing or encrypting the media data, and
generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link.
Tussy teaches wherein the generating includes, at least one of compressing or encrypting the media data, and (Tussy, see figs. 3A-3B and 5; see paragraph 0050 where processes the recipient address and the message to encrypt or otherwise secure 
generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link. (Tussy, see figs. 3A-3B and 5; see paragraph 0050 where processes the recipient address and the message to encrypt or otherwise secure the content to create an encrypted message…; see paragraph 0065 where encrypts the message and sends the message to the database; see paragraph 0066 where get a link in their SMS client or email box. The session could then be initiated from a website or in the application...; see paragraph 0068 where receive the links as described above. The links sent to each recipient ...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Valimaki-Chudge-Kroner and Tussy to provide the technique of the generating includes, at least one of compressing or encrypting the media data, and generating the downloading page or the forwarding page to allow the first user to download or forward the at least one of compressed or encrypted media data based on the downloading link or the forwarding link of Tussy in the system of Valimaki-Chudge-Kroner in order to provide secure messages and different level of security (Tussy, see paragraph 0056).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/ 
Primary Examiner, Art Unit 2443